Case 8-19-76260-ast   Doc 517-2    Filed 03/24/20   Entered 03/24/20 20:08:04




                                  EXHIBIT 2

                        Declaration of Michael Wyse
       Case 8-19-76260-ast        Doc 517-2      Filed 03/24/20      Entered 03/24/20 20:08:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                       Chapter 11

                                                       Case No. 19-76260-ast
    In re:                                             Case No. 19-76263-ast
                                                       Case No. 19-76267-ast
    ABSOLUT FACILITIES MANAGEMENT,                     Case No. 19-76268-ast
    LLC, et al.,1                                      Case No. 19-76269-ast
                                                       Case No. 19-76270-ast
                           Debtors.                    Case No. 19-76271-ast
                                                       Case No. 19-76272-ast

                                                       (Jointly Administered)

                              DECLARATION OF MICHAEL WYSE

I, Michael Wyse, hereby declare:

             1.   I am the Chief Restructuring Officer of the Debtors. This declaration was prepared

to accompany the Disclosure Statement for the Joint Chapter 11 Plan for the Debtors proposed by

the Official Committee of Unsecured Creditors (as amended, the “Plan”), and to provide additional

color as to the nature and collectability of the Debtors’ healthcare receivables. This declaration

also contains a liquidation analysis, as contemplated by Bankruptcy Code section 1129(a)(7).

Healthcare Receivables; Plan Waterfall

             2.   I anticipate that the principal source of recovery for all creditors under the Plan will

be the Debtors’ accounts receivable on account of services rendered to residents of their skilled

nursing and assisted living facilities, prior to the effective date of that certain Administrative



1
  The Debtors are: Absolut Facilities Management, LLC; Absolut Center for Nursing and
Rehabilitation at Allegany, LLC; Absolut Center for Nursing and Rehabilitation at Aurora Park,
LLC (“Aurora Park”); Absolut Center for Nursing and Rehabilitation at Gasport, LLC; Absolut at
Orchard Brooke, LLC; Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
(“Orchard Park”); Absolut Center for Nursing and Rehabilitation at Three Rivers, LLC; and
Absolut Center for Nursing and Rehabilitation at Westfield, LLC.
    Case 8-19-76260-ast        Doc 517-2     Filed 03/24/20     Entered 03/24/20 20:08:04




services and Consulting Agreement, dated as of January 30, 2020, between the Debtors other than

Orchard Park, on the one hand, and RCA Healthcare Management, LLC and affiliates, on the other

(“Healthcare Receivables”).

      3.       Generally speaking, the Healthcare Receivables fall into one of the following

categories:

               (a) those covered by third party insurance, a health maintenance organization
                   (HMO), or other long term care plan (“Insurance”);

               (b) those covered by Medicaid;

               (c) those attributable to persons who applied for Medicaid but have not yet been
                   approved (“Medicaid Pending”);

               (d) those covered under a managed long-term care Medicaid plan;

               (e) those covered by Medicare;

               (f) those covered by a U.S. Department of Veterans Affairs benefit program,
                   including hospice care;

               (g) those attributable to persons who have been denied Medicaid benefits, and for
                   which the patient is individually liable (“Private Pay”); and

               (h) those for which collections attorneys have been engaged (“Attorney”).

      4.       Annexed hereto as Schedule 1 is a table identifying the dollar amount attributable

to each of the foregoing categories, at each of the Debtors’ facilities and in the aggregate of the

subject Healthcare Receivables as of February 29, 2020.

      5.       Generally speaking, the Debtors’ collection history from government payors and

Insurance has been strong and consistent. Based on historic collection rates, I expect the Debtors

to collect approximately 90% of Healthcare Receivables attributable to Medicare, Medicaid and

Insurance within the next 9 months.

      6.       The Debtors’ collection history in respect of Healthcare Receivables labeled Private

Pay and Attorney has been less reliable. Nevertheless, based on historic collection rates, I expect


                                                2
    Case 8-19-76260-ast         Doc 517-2      Filed 03/24/20      Entered 03/24/20 20:08:04




the Debtors to collect approximately 50% of such Healthcare Receivables within the next 9

months.

      7.       One of the contributors to the Debtors’ bankruptcy filings was the delay in

converting Medicaid Pending applicants to Medicaid. During the lag between the time of the

application and the granting of benefits, the Debtors’ facilities continue to provide all necessary

and appropriate services to the applicable residents, while incurring the full costs of those services.

However, the Debtors receive no reimbursement until the application has been approved. In

particular, Erie County is quite troublesome with regards to timely approval. Unfortunately, the

Debtors’ two largest facilities (as of the date of the bankruptcy filings)—Aurora Park and Orchard

Park—both are in Erie County. While the Debtors have closed Orchard Park, the Debtors still are

owed substantial sums arising from their care obligations at Orchard Park and still await substantial

reimbursement.

      8.       As of February 29, 2020 there was total of 270 Medicaid Pending Cases open with

a total dollar value of over $7MM. Of those cases, approximately 200, worth nearly $6MM, relate

to Orchard Park and Aurora Park. These applications are at different stages of their life cycle. The

Debtors have historically converted 90% of these applications, but some of them have taken 2-3

years to do such.

      9.       After 9 months of the collections process it is estimated that approximately $5.8

million of receivables will still be outstanding. Determination of how best to realize value in

respect of those unpaid receivables has not been made. For purposes of my analysis I have

assumed that the remaining balances would be sold for 10% of their face value.

      10.      Based upon the foregoing, it is estimated that the Debtors will likely collect not less

than $13 million on account of their Healthcare Receivables over the next 9 months. The primary

risk is not the amount that will be collected but the time it takes to collect those funds. Risk does

                                                  3
    Case 8-19-76260-ast         Doc 517-2      Filed 03/24/20      Entered 03/24/20 20:08:04




remain with the Medicaid Pending receivables that they will not be collected within the anticipated

timeframe. Ultimately, the timing of the collection of the Medicaid Pending receivables is largely

out of the Debtors’ hands, as any delays are predominantly caused by processing delays at the

county level.

      11.       Based upon current collections assumptions, assuming the Plan is confirmed, the

Debtors believe there will be sufficient funds to pay, in full, the pre-petition Secured Lender, DIP

Lender, Allowed Administrative and Priority Claims. The Debtors further anticipate that there

will be some recovery to unsecured creditors as well, though the amount is difficult to predict.

Liquidation Analysis

      12.       A true liquidation would be difficult, there is no such thing as shutting the lights

off and locking the doors. The Debtors have hundreds of residents that need to be cared for, and

the Debtors have initiated a sale process that may be disrupted by the conversion of the Debtors’

cases to chapter 7. In the case of a chapter 7, the Debtors anticipate that collections of Healthcare

Receivables would be negatively impacted. Likewise, the additional costs of chapter 7 and the

potential loss of the benefit of the sale, along with the assumption of the Debtors’ ongoing

operating costs, would reduce recoveries to creditors such that they may only just clear the

prepetition secured lender.

      13.       I understand that under the “best interests of creditors” test set forth in section

1129(a)(7) of the Bankruptcy Code, the Bankruptcy Court may not confirm a plan of

reorganization unless the plan provides each holder of an allowed claim or interest that does not

otherwise vote in favor of the plan with property of a value, as of the effective date of the plan,

that is not less than the amount that such holder would receive or retain if the debtor were liquidated

under chapter 7 of the Bankruptcy Code. To demonstrate that the Plan satisfies the best interests



                                                  4
    Case 8-19-76260-ast          Doc 517-2      Filed 03/24/20       Entered 03/24/20 20:08:04




of creditors test, the Debtors, with the assistance of their advisors, have prepared the hypothetical

liquidation analysis described herein (the “Liquidation Analysis”) annexed as Schedule 2.

       14.      The Liquidation Analysis sets forth an estimated range of recovery values for each

Class of Claims and Interests upon disposition of assets pursuant to a hypothetical chapter 7

liquidation. Holders of impaired claims and interests would receive a lower (or no) recovery in a

hypothetical liquidation than they would under the Plan. Accordingly, and as set forth in greater

detail below, the Debtors believe that the Plan satisfies the “best interests of creditors” test set forth

in section 1129(a)(7) of the Bankruptcy Code.

       15.      The Liquidation Analysis represents an estimate of recovery values based upon a

hypothetical liquidation of the Debtors’ estates if the Debtors’ current chapter 11 cases were

converted to cases under chapter 7 of the Bankruptcy Code on February 29, 2020 (the “Liquidation

Date”) and a chapter 7 trustee (the “Trustee”) was appointed to convert all assets into cash. In this

hypothetical scenario, the Trustee would satisfy claims by converting all of the assets of the

Debtors into cash. The cash amount (the “Gross Proceeds”) that would be available for satisfaction

of Allowed Claims and Interests would consist of the net proceeds resulting from the collection of

accounts receivables and certain other assets, augmented by the cash held by the Liquidating

Entities at the time of the commencement of the liquidation activities.

       16.      The Liquidation Analysis assumes that Gross Proceeds would be distributed in

accordance with sections 726 and 1129(b) of the Bankruptcy Code. The Liquidation Analysis has

been prepared assuming that the Debtors’ current chapter 11 cases convert to chapter 7 on the

Liquidation Date.

       17.      The preparation of a liquidation analysis, such as the Liquidation Analysis, is an

uncertain process involving the use of estimates and assumptions that, although considered

reasonable by management as and when made based on management’s current expectations and

                                                    5
    Case 8-19-76260-ast          Doc 517-2   Filed 03/24/20     Entered 03/24/20 20:08:04




beliefs, are inherently subject to business, economic and competitive risks, uncertainties and

contingencies, most of which are difficult to predict and many of which are beyond the control of

the Debtors or any ultimate Trustee. The values stated herein have not been subject to any review,

compilation or audit by any independent accounting firm. In addition, various liquidation decisions

upon which certain assumptions are based are subject to change. As a result, the actual amount of

claims against the Debtors’ estates could vary significantly from the estimates stated herein,

depending on the nature and amount of claims asserted during the pendency of the chapter 7 case.

Similarly, the value of the Debtors’ assets in a liquidation scenario is uncertain and could vary

significantly form the values set forth in the Liquidation analysis. ACCORDINGLY, NEITHER

THE DEBTORS NOR THEIR ADVISORS MAKE ANY REPRESENTATION OR

WARRANTY THAT THE ACTUAL RESULTS OF A LIQUIDATION OF THE DEBTORS

WOULD OR WOULD NOT, IN WHOLE OR IN PART, APPROXIMATE THE

ASSUMPTIONS REPRESENTED HEREIN. THE ACTUAL LIQUIDATION VALUE OF THE

DEBTORS IS SPECULATIVE AND RESULTS COULD VARY MATERIALLY FROM

ESTIMATES PROVIDED HEREIN.

      18.      I am prepared to testify concerning the foregoing, and to provide additional details

of my analysis and conclusions. In this regard, I reserve the right to modify, supplement, expand

and update this Declaration.

      I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on March 23, 2020
                                                     /s/ Michael S. Wyse
                                                     Michael Wyse
                                                     Chief Restructuring Officer




                                                6
Case 8-19-76260-ast   Doc 517-2   Filed 03/24/20   Entered 03/24/20 20:08:04




                              SCHEDULE 1

                          Healthcare Receivables
            Case 8-19-76260-ast         Doc 517-2   Filed 03/24/20   Entered 03/24/20 20:08:04


                     All Facilities
                       Balance

Insurance        $          1,379,484
Medicaid                     993,236
Pending                     7,671,098
MLTC                        1,282,810
Medicare                     700,527
VA/HOS                       156,295
Private                     5,619,379
Attorney         $         1,708,552
Total            $        19,511,380
Case 8-19-76260-ast   Doc 517-2   Filed 03/24/20   Entered 03/24/20 20:08:04




                              SCHEDULE 2

                           Liquidation Analysis
             Case 8-19-76260-ast             Doc 517-2          Filed 03/24/20     Entered 03/24/20 20:08:04


                                                                                                  9-months
                                                                     Assumptions                  Recovery
                                                                   Low    Mid / Base        Low               High
Assets
    Cash on hand                                                  100%      100%       $     561,893 $          561,893
    Avoidance Actions                                              10%       20%             166,259            332,518
    PP&E                                                            0%        0%                 -                  -
    Escrows - LL                                                    0%      100%                 -                  -
    Security Deposits - LL                                          0%        0%                 -                  -
    Other                                                           0%      100%                 -                  -
    Receivables (net of reserves)                                  50%       75%           6,837,230         10,255,846
        Post 270 day AR                                            80%      100%             462,472            578,091
    Insurance refunds
    Prepaids
    Sale Proceeds                                                                                 -                  -
    IP
        Total Assets Available for Distribution                                        $   8,027,854 $       11,728,346

First Lien Repayment
     HUD                                          $ 2,750,101                              (2,750,101)       (2,750,101)
     non-HUD                                      $ 701,527                                  (701,527)         (701,527)
     Legal Expenses                               $ 76,078                                    (76,078)          (76,078)
     Interest (2 months)                          $ 57,527                                    (57,527)          (57,527)

Available for Distribution to ABS DIP                                                  $   4,442,621 $        8,143,113

ABS DIP                                           $ 2,000,000                              (2,000,000)       (2,000,000)

Available for Distribution to Capital Funding / HUD                                    $   2,442,621 $        6,143,113

Capital Funding / HUD                             $        -                                      -                  -

Available for Distribution to cover Wind-Down Costs                                    $   2,442,621 $        6,143,113

Wind-down Costs
   Transition Budget
       3/14/2020 thru 5/31/2020                   $ 2,667,177                              (2,667,177)       (2,667,177)
       6/1/2020 thru 8/30/2020                    $ 495,689                                  (495,689)         (495,689)
       9/1/2020 thru 11/30/2020                   $ 247,844                                  (247,844)         (247,844)
   Other                                          $ 100,000                                  (100,000)         (100,000)


Available for Distribution to cover Chapter 7 Trustee Expenses                         $   (1,068,089) $      2,632,403

Chapter 7 Trustee Fees                                                                      (264,086)          (375,100)

Available for Distribution to cover Other Admin Expenses                               $   (1,332,175) $      2,257,303

Admin Expenses
   Professionals                                  $ 3,536,900                              (3,536,900)       (3,536,900)
   Other                                          $ 100,000                                  (100,000)         (100,000)
   Landlord Claim                                 $ 1,000,000                              (1,000,000)       (1,000,000)

Available for Distribution to Priority Unsecured Claims                                $   (5,969,075) $     (2,379,597)

                                                                  1 of 2
             Case 8-19-76260-ast      Doc 517-2        Filed 03/24/20    Entered 03/24/20 20:08:04


                                                                                         9-months
                                                            Assumptions                  Recovery
                                                          Low    Mid / Base        Low              High

Priority Unsecured Claims
         Payroll Taxes                   $ 917,553                            $     (917,553) $       (917,553)
         NYS Medicaid                    $ 1,559,242                          $   (1,559,242) $     (1,559,242)


Available for Distribution to GUC**                                           $   (8,445,869) $     (4,856,392)

General Unsecured Claims
   From DIP                              $   50,000

GUC Recovery                                                                  $          -   $             -




                                                         2 of 2
